Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on June 23, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1, 3, 5-12, 14, and 16-24 are currently pending and have been examined.  Claims 1, 3, 5-12, 14, and 16-22 have been amended.  Claims 23-24 are newly added.
The previous objections to the claims have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022, has been entered.

Response to Arguments
 The previous objections to the claims have been withdrawn in view of Applicants’ amendments.  
Applicants’ arguments regarding the rejections under 35 USC 101 have been fully considered but they are not persuasive. Applicants argue at pages 14-15 of Applicants’ Reply dated June 23, 2022 (hereinafter “Applicants’ Reply”) that “the claims integrate any alleged abstract ideas into a practical application because the claims are technical improvements under the holding of DDR Holdings.”  Applicants further argue at page 15 of Applicants’ Reply that “the claims recite a unique challenge in an online system where ‘the ordering interface displays items that have discrepancies in availabilities compared to actual availabilities of the items at a warehouse.’  As an online system is accessible by many users (potentially unlimited number) in real-time, the challenge of the online system is that it is challenging for the ordering interface to accurately reflect the actual availabilities of the items at a warehouse.  This is a technical challenge in offering an online interface.”  Applicants further argue at page 15 of Applicants’ Reply that the “claims recite a specific solution to this challenge by deploying a computer-specific (i.e., non-mental step) solution by using ‘a machine-learned availability model to predict an availability score of the difficult to find item.”  The Examiner respectfully disagrees.
Per MPEP 2106.04(d), in order to determine if a claim integrates the judicial exception into a practical application, the considerations set forth in MPEP 2106.05 (a)-(c) and (e)-(h) are evaluated. MPEP 2106.04(d) clearly states that “a specific way of achieving a result is not a stand-alone consideration...However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” The Examiner notes that the considerations include improvements to computer functionality, improvements to any other technology or technical field, and a particular machine or transformation.
Further, per MPEP 2106.05(a), in order to constitute a technical improvement, the specification "must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology."  Further, per MPEP 2106.05(a), "if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement." 
With this guidance in mind, the Examiner respectfully notes that tracking inventory in a warehouse and/or keeping an accurate count of inventory is not a technical challenge in offering an online interface.  The problem of tracking and locating inventory existed before the advent of the internet and exists without online interfaces.  For example, going to a store for an advertised sale only to find an empty shelf instead of additional product, asking a sales person where an item is located and being unable to locate it, etc.  In other words, reporting accurate inventory was a problem long before an online interface.  Thus, the problem is not a technical challenge as contemplated by the 2019 PEG and the MPEP.   
Applicants further argue at page 15 of Applicants’ Reply that “the claims continue to recite additional steps that also require a computer to perform to further address the aforementioned challenges” including “prompt the shopper to provide information for finding the difficult-to-find item in the warehouse.”  The Examiner respectfully disagrees.
First, Per MPEP 2106.05(f), when determining whether a claim integrates a judicial exception into a practical application includes considering “whether the additional elements amount to more than a recitation of the words ‘apply it’ (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer.” As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’. Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.”
With this guidance in mind, the Examiner respectfully asserts that, regardless of whether a computer is recited in the claim, the claims are still directed to an abstract idea.  Prompting a shopper to provide information for finding the difficult-to-find item in the warehouse does not require the use of a computer or a mobile application and does not require a special interface.  Instead, this is merely using a generic computer to perform an abstract idea, i.e., asking a shopper for information.    
Thus, the rejection under 35 USC 101 is maintained.
Applicants’ remaining arguments have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-12, 14, 16-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the difficult-to-find item is associated with an averaged time interval for other shoppers to find the difficult-to-find item at the warehouse in previous orders.”  Nowhere does Applicants’ originally-filed disclosure recite an “averaged time interval” of other shoppers to find the item.  
Claims 12 and 23 are rejected for similar reasons.
Claims 3, 5-11, 14, 16-22, and 24 inherit the deficiencies of claims 1, 12, and 23.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-12, 14, and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, and 5-11:  Claim 1 recites “identifying a difficult-to-find item,” “using a machine-learned availability model to predict an availability score,” “determining that the difficult-to-find item is likely available,” “prompting the shopper to provide information,” and “storing the information” but does not recite which entity performs these actions.  For purposes of examination, the Examiner is interpreting these method steps as being performed by the online concierge system.
Claims 3 and 5-11 inherit the deficiencies of claim 1.
Claims 1, 3, 5-12, 14, and 16-24:  Claim 1 recites “wherein the machine-learned availability model is iteratively trained using past item-warehouse pairs that are associated with timing and availability levels.”  This limitation is unclear.  It is unclear what is meant by “timing and availability levels.”  Are these referring to input and output variables of the model, i.e., time to find a particular item in a particular warehouse as an input and the availability score of the item as the output?  Or are these levels referring to something else?  For purposes of examination, the Examiner is interpreting the item and time to find the item in a particular warehouse as inputs to the model and the availability score as an output of the model.
Further, claim 1 recites “determining that the difficult-to-find item is likely available at the warehouse based on the availability score generated by the machine-learned availability model.”  It is unclear how it is determined that the difficult-to-find item is likely available based on the availability score.  Is this determination based on a threshold or a confidence level?  For purposes of examination, the Examiner is interpreting this determination as being based on a threshold.  Further, it is unclear what is meant by the score being generated by the model, as this is not previously recited.  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting that the score is predicted by the model.
Further, claim 1 recites “receiving, at the online concierge system information from a client device of a shopper fulfilling the received order at the warehouse, the information identifying items in the received order that the shopper has obtained from the warehouse.”  This limitation is unclear.  It is unclear if this information necessarily does or does not contain information about a difficult-to-find item.  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting that the information received from the shopper does not contain information about the difficult-to-find item.
Further, claim 1 recites “in response to determining (a) that the shopper obtained the difficult-to-find item from the warehouse.”  It is unclear what this “determining” refers to.  Is this intended to be in response to receiving the indication that the shopper has obtained the difficult-to-find item?  Or is this an additional determination?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “in response to receiving the indication.”  
Further, claim 1 recites “storing the information for finding the difficult-to-find item in the warehouse.”  This limitation is unclear, as claim 1 does not recite actually receiving information for finding the difficult-to-find item from the shopper.  Instead, claim 1 only recites prompting the shopper to provide it.  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “receiving the information for finding the difficult-to-find item” and “storing the information for fining the difficult-to-find item.” 
Claims 12 and 23 are rejected for similar reasons.
Claims 3, 5-11, 14, 16-22, and 24 inherit the deficiencies of claims 1, 12, and 23.
Claims 5 and 16:  Claim 5 recites “wherein the availability score of the difficult-to-find item at the warehouse is determined by applying machine-learned availability model to a combination of the difficult-to-find item and the warehouse.”  This limitation is unclear.  First, it is unclear if this “determining” of the availability score is intended to be the same calculation as the “predicting an availability score” that was recited in claim 1.  For purposes of examination, the Examiner is interpreting claim 5 as referring to predicting the availability score.  Further, it is unclear if this is intended to be the same “machine-learned availability model” as previously recited in claim 1.  For purposes of examination, the Examiner is interpreting them as being the same.  Further, it is unclear what is meant by a “combination” of the difficult-to-find item and the warehouse.  Does this merely mean entering data about the item and the warehouse into the model or is this referring to a particular combination?  For purposes of examination, the Examiner is interpreting this portion of claim 5 as reciting that data about the item and the warehouse are entered into the model.
Claim 16 is rejected for similar reasons.
Claims 9 and 18:  Claim 9 recites “wherein the interface displays information identifying the shopper from whom the information for finding the difficult-to-find item in the warehouse was received.”  As discussed above with respect to claim 1, information for finding the difficult-to-find item is never actually recited as being received. Thus, there is insufficient basis in claim 9 for reciting that the information was received.
Claim 18 is rejected for similar reasons.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-12, 14, and 16-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 12, and 23 recite a method, a computer program product, and a system for determining whether a difficult-to-find item is likely available at a warehouse.  With respect to claim 1, claim elements identifying the warehouse, identifying a difficult-to-find item in the items in the order, using a machine-learned availability model to predict an availability score, determining that the difficult-to-find item is likely available at the warehouse based on the availability score, determining that the shopper satisfies a threshold amount of criteria, and prompting the shopper to provide information for finding the difficult-to-find item, as drafted, cover a method of organizing a human activity, i.e., commercial or legal interactions such as sales activities.  Claims 12 and 23 recite similar limitations.
The Examiner notes that the independent claims recite “wherein the machine-learned availability model is iteratively trained using past item-warehouse pairs that are associated with timing and availability labels.”  The Examiner notes that this is not a positively recited element of the claim but appears to take place externally to the claim.  However, even if this limitation was positively recited, the training of the model appears to be nothing more than merely gathering previous data to produce a static model.  The Examiner notes that this is distinguished from, for example, assigning an availability score predicted by the model, monitoring whether the item is available based on the shopper’s ability to find the item, and then using the results to update the machine-learned model, i.e., further training the model in order to improve the model. 
The judicial exception is not integrated into a practical application. Claims 1, 12, and 23 each recite receiving, transmitting, and storing information.  These limitations are considered to recite insignificant extra-solution activity.  Further, claim 1 recites an online concierge system, claim 12 recites a non-transitory computer-readable storage medium, and claim 23 recites a processor and a memory at a high level of generality, i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 1, 12, and 23 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 1 recites an online concierge system, claim 12 recites a non-transitory computer-readable storage medium, and claim 23 recites a processor and a memory at a high level of generality, i.e., as generic computer components performing generic computer functions.   Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further, regarding the receiving, transmitting, and storing information limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1, 12, and 23 are not patent eligible.  
Claims 3, 5-11, 14, 16-22, and 24 depend from claims 1, 12, and 23.  Claims 3, 14, and 24 are directed to the type of criteria and are further directed to the abstract idea.  Claims 5 and 16 are directed to determining the availability score and are further directed to the abstract idea.  Claims 6 and 17 are directed to the type of information for finding the difficult-to-find item and are further directed to the abstract idea.   Claims 7 and 18 are directed to receiving, retrieving, and transmitting information which, as discussed above, are considered to be activities that are well-understood, routine, and conventional.  Claims 8 and 19 are directed to displaying and transmitting information which, as discussed above, are considered to be activities that are well-understood, routine, and conventional.  Claims 9 and 20 are directed to the type of information that is displayed and is further directed to the abstract idea.  Claims 10 and 21 are directed to preventing presentation of information and is further directed to the abstract idea.  Claims 10 and 21 are further directed to receiving and storing information which, as discussed above, are considered to be activities that are well-understood, routine, and conventional.  Claims 11 and 22 are directed to removing information and are further directed to the abstract idea.  Claims 11 and 22 are further directed to receiving information which, as discussed above, is considered to be an activity that is well-understood, routine, and conventional.  
Thus, the claims are not patent eligible.

Potentially Allowable Subject Matter
Claims 1, 12, and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (Pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.
With regard to claim 1, the prior art of record, alone or combined, neither anticipates nor renders obvious a method comprising: receiving, at an online concierge system, an order comprising a plurality of items and a delivery location, wherein the received order is completed at an ordering interface of the online concierge system, and the ordering interface displays items that have discrepancies in availabilities compared to actual availabilities of the items at a warehouse; identifying, by the online concierge system, the warehouse for picking the plurality of items based on the items in the received order and the delivery location; identifying a difficult-to-find item in the items in the received order, wherein the difficult-to-find item is associated with an averaged time interval for other shoppers to find the difficult-to-find item at the warehouse in previous orders, the averaged time interval for the difficult-to-find item is higher than a threshold; using a machine-learned availability model to predict an availability score of the difficult-to-find item, the availability score corresponding to a probability that the difficult-to-find item is available at the warehouse, wherein the machine-learned availability model is iteratively trained using past item-warehouse pairs that are associated with timing and availability labels; determining that the difficult-to-find item is likely available at the warehouse find item is likely available at the warehouse based on the availability score generated by the machine-learned availability model; receiving, at the online concierge system, information from a client device of a shopper fulfilling the received order at the warehouse, the information identifying items in the received order that the shopper has obtained from the warehouse; transmitting, by the online concierge system, a notification to the shopper that the difficult-to-find item is likely available at the warehouse; receiving, by the online concierge system from the shopper, an indication that the shopper has obtained the difficult-to-find item from the warehouse; determining, by the online concierge system, that the shopper satisfies a threshold amount of criteria maintained by the online concierge system, wherein at least one of the criteria specifies that the shopper has completed an additional order within a specified time interval of obtaining the difficult-to-find item from the warehouse; prompting the shopper to provide information for finding the difficult-to-find item in the warehouse through an interface displayed to the shopper via a shopper mobile application executing on the client device in response to determining (a) that the shopper obtained the difficult-to-find item from the warehouse and (b) that the shopper satisfies the threshold amount of the criteria; and storing the information for finding the difficult-to-find item in the warehouse received from the shopper at the online concierge system in association with the difficult-to-find item and in association with the warehouse.
With regard to claims 12 and 23, the prior art of record, alone or combined, neither anticipates nor renders obvious a computer program product and a system reciting similar limitations.
In the event the claims are amended, they will be subject to further examination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
,
US 11,136,192 B2 to Ahmann et al. is directed to moving a picker on an automatically guided vehicle to minimize the picking time of an item.  

US 9,665,899 B1 to Nair et al. is directed to a system and method for dynamically optimizing picking paths through a store.

US 10,997,552 B2 to Bryan et al is directed to a perpetual inventory system and method in which the time difference between a current time and a time when the perpetual inventory value was last changed is compared to a threshold to determine an action on the inventory.

US 10,482,525 B2 to Mueller et al. is directed to systems and methods for real-time processing and managing of product orders in order to reduce preparation time or customer waiting time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625